BROWN, Justice.
We find no formal decree in the record' which will support the appeal. The only-entry in the record is what appears to be a mere memoranda, probably endorsed on the demurrer, to the effect that “The within demurrer is overruled, and Respondents have 20 days to answer, if they be so advised. Done this Dec. 22, 1949,. Walter B. Jones, Circuit Judge.” This,, under the repeated decisions of this court, is not sufficient to support an appeal. —Bertrand et al. v. Taylor, 250 Ala. 15, 32 So.2d 885; Mann v. Hyans, 101 Ala. 431, 13 So. 681; 5 Mayfield’s Digest, p. 566, par. 10 and cases cited.
The appeal is, therefore, dismissed.
Appeal dismissed.
LIVINGSTON, LAWSON and SIMPSON, JJ., concur.